 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL PRICE,                                       Case No. 1:18-cv-01146-DAD-EPG (PC)
10                 Plaintiff,                             ORDER GRANTING DEFENDANT’S
                                                          SECOND MOTION TO MODIFY
11         v.                                             DISCOVERY AND SCHEDULING ORDER
                                                          AND MODIFYING SCHEDULING ORDER
12   D. DIAZ,
                                                          (ECF NO. 54)
13                 Defendant.
14

15          Michael Price (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action pursuant to 42 U.S.C. § 1983.
17          On November 22, 2019, Defendant filed his second motion to modify the discovery and
18   scheduling order. (ECF No. 54). Defendant states that Plaintiff refused to be deposed at the
19   scheduled deposition. Thus, Defendant asks for an extension of the non-expert discovery
20   cutoff so that he can depose Plaintiff prior to the expiration of this deadline. “Defense counsel
21   further requests a corresponding forty-five day extension of time to bring a dispositive motion,
22   up to March 6, 2020.” (Id. at 2).
23          The Court finds good cause to grant Defendant’s motion, and to modify the scheduling
24   order. Accordingly, IT IS ORDERED that:
25              1. The non-expert discovery cutoff is January 21, 2020.
26              2. The dispositive motion filing deadline is March 6, 2020.
27              3. The expert disclosure deadline is October 5, 2020.
28

                                                      1
 1              4. The rebuttal expert disclosure deadline is November 5, 2020.
 2              5. Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on
 3                 or before November 2, 2020. Opposition(s), if any, must be filed on or before
 4                 December 2, 2020.
 5              6. If Plaintiff wishes to have the Marshals Service serve any unincarcerated
 6                 witnesses who refuse to testify voluntarily, Plaintiff must submit the money
 7                 orders to the Court no later than December 2, 2020. In order to ensure timely
 8                 submission of the money orders, Plaintiff must notify the Court of the names
 9                 and locations of his witnesses, in compliance with the instructions in the
10                 scheduling order (ECF No. 35, pgs. 7-8), no later than November 2, 2020.
11              7. Plaintiff’s deadline to file and serve a pretrial statement is November 2, 2020.
12                 Defendant shall file and serve a pretrial statement on or before December 2,
13                 2020.
14              8. The telephonic trial confirmation hearing is set on January 4, 2021, at 1:30 p.m.
15              9. The trial is set on March 2, 2021, at 1:00 p.m.
16
     IT IS SO ORDERED.
17

18
       Dated:     November 25, 2019                           /s/
19                                                      UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                    2
